Citation Nr: 1550371	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder order prior to November 13, 2014. 

3.  Entitlement to a total disability rating based on individual unemployability prior to November 13, 2014. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, January 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana (RO). 

In a February 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for chronic dermatitis.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  

The issues of entitlement to service connection for bilateral hearing loss and 
entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 13, 2014 are remanded. 


FINDING OF FACT

Prior to November 13, 2014, the Veteran's posttraumatic stress disorder (PTSD) was manifested by a neat appearance; appropriate behavior; speech within normal limits; no hallucinations; no delusions; no thought disorder; fair judgment; proper orientation; no homicidal ideations; suicidal ideation noted in 2009 with no intent to act on such thoughts; no suicidal ideations in 2010 through July 2013; nightmares; sleep difficulties; anger; irritability; difficulty with impulse control in 2010; good impulse control in 2013; panic attacks in 2009; and mild memory loss. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for PTSD prior to November 13, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's September 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Additionally, the aforementioned letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records, as well as his Social Security Administration (SSA) records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2009 and November 2011 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Further, in June 2014, the Veteran was provided the opportunity to testify before the Board.   

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection was granted for PTSD by a rating decision dated in March 2009 and a disability rating of 30 percent was assigned thereto, effective from August 26, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In September 2009, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected PTSD.  By a December 2009 rating decision, the RO continued the 30 percent rating for the Veteran's service-connected PTSD.  In a February 2015 rating decision, the RO increased the 30 percent rating to 70 percent disabling, effective November 13, 2014.  The Veteran has indicated that he is in agreement with his current 70 percent rating assigned and has continued his appeal for an increased rating prior to November 13, 2014.   

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss such as, forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 81-90 denotes absent or minimal symptoms or good functioning in all areas.  DSM-V.  A GAF score of 71-80 denotes no more than slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  Id.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.

A May 2009 VA outpatient treatment record notes that the Veteran was treated with medication for his PTSD and seemed to be doing well.  On examination, the Veteran was calm, alert, cooperated, and oriented to time, person, and place.  His speech was coherent and goal directed.  His mood was described as ok and his affect was appropriate.  His judgment was fair.  He denied suicidal or homicidal ideation.  There was no evidence of visual or auditory hallucination.

In October 2009, the Veteran underwent a VA examination, during which he reported that he lived with his wife of 39 years.  He further reported that they fought all the time.  The Veteran stated that he had four children, but experienced run-ins with them, and was currently not talking to his eldest son.  He reported that he worked as a saw filer supervisor for a local saw mill for the past 20 years.  The Veteran further reported that he threatened a coworker several months ago.  He reported that he experienced difficulty sleeping as well as nightmares.  The Veteran stated that he had a few friends.  He stated that he was able to engage in a normal range of activities of daily living, to include golf, although he had not played in two years.  The Veteran further stated that he experienced anger problems; however, medication and getting treatment from VA helped him to control his anger.  

On examination, the Veteran was well dressed and well groomed.  He was articulate and cooperative.  The Veteran exhibited good social skills.  His thought processes were logical, coherent, and relevant.  The Veteran appeared anxious.  He was oriented to time, person, and place.  His affect was spontaneous and his reasoning was good.  The Veteran's concentration and verbal comprehension were good.  There was no evidence of psychomotor slowness or agitation.  There was evidence of anxiety, depression, panic attacks, insomnia, nightmares, and anger problems.  He reported suicidal ideation, but explained that he did not act or intend to act on such thoughts.  The Veteran's GAF score was 60.  The diagnoses were chronic PTSD and depressive disorder not otherwise specified.  The examiner noted the Veteran's contentions of anger on the job; however, he also noted that the Veteran worked in the same type of employment for the past 40 years and never missed a work day due to a mental health issue, nor was he written up for such a problem.    

A February 2010 VA outpatient treatment record notes that the Veteran reported anger and sleep problems; however, he denied suicidal ideation.  

A September 2010 VA outpatient treatment record notes that the Veteran reported that he experienced some good and bad days, but recently, he was irritable and had difficulty with impulse control.  The Veteran reported that he also experienced nightmares.  He stated that he slept about seven hours per night.  He indicated that he took his prescribed medications.  On examination, the Veteran denied suicidal and homicidal ideation.  His impulse control was impaired.  He was irritable and preoccupied by his thoughts. 

A Subsequent September 2010 VA outpatient treatment record notes a GAF score of 70.  

A February 2011 private psychological evaluation notes that the Veteran's prognosis appeared guarded.  W.L. noted that the Veteran's clinical presentation included PTSD and a provisional diagnosis of depressive disorder, not otherwise specified.  

An October 2011 VA outpatient treatment record notes a GAF score of 70.

In November 2011, the Veteran underwent a VA examination, during which he reported that he was married to his spouse for the past 42 years and had four adult children.  He stated that he and his spouse had a history of arguing.  The Veteran reported that he had a good relationship with three of his children and a history of conflict with his youngest son, to include making threats to each other.  He stated that he spent time with his grandchildren, worked out at the gym, watched television, took naps, and did yard work.  The Veteran also reported that he enjoyed riding horses and belonged to a social club.  He stated that he attended church on Sundays and recently traveled to visit friends in West Virginia and Georgia with his wife.  The Veteran reported that he took medication to treat his PTSD symptoms, to include depression, anxiety, and difficulty sleeping.  He reported that he worked as a supervisor for a lumber company for more than 20 years.    

On examination, there was evidence of depressed mood, anxiety, chronic sleep impairment, mild memory loss, panic attacks that occur weekly or less often, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  There was no evidence of suicidal or homicidal ideation.  The Veteran's GAF score was 65.  The diagnosis was PTSD.  

VA outpatient treatment records dated in October 2012 demonstrate that the Veteran underwent counseling for his PTSD.  

A February 2013 VA outpatient treatment record notes the Veteran's report of difficulty falling asleep.  On examination, the Veteran's behavior was good.  His speech was normal rate and volume.  The Veteran denied audio and visual hallucinations.  He also denied any suicidal or homicidal ideation.  The Veteran's thought form was goal-oriented.  His judgment and insight were fair.  The Veteran was alert and oriented to time, person, and place.  The examiner noted that the Veteran had not engaged in any recent impulsive acts, continued to show fair judgment, and was compliant with medication.  The Veteran's GAF score was 70.    

A July 2013 VA outpatient treatment record notes that the Veteran reported that he was doing well and needed his medications refilled.  He stated that his mood and anxiety level were good, as he had symptoms occasionally, but nothing he couldn't handle.  On examination, he denied audio or visual hallucinations, as well as suicidal or homicidal ideations.  His speech was of normal rate and volume.  His affect was congruent and appropriate.  His behavior and judgment were good.  His thought was goal-directed.  The examiner noted that the Veteran had not demonstrated any recent or current self-injurious behaviors or ideations; had not engaged in any recent impulsive acts; continued to show fair judgment; and was compliant with his medication.  

Throughout the rating period on appeal, the Veteran's PTSD symptoms have required continuous medication; however, they were not severe enough to interfere with occupational or social functioning.  

The Veteran's GAF scores were 60 in 2009, 70 in 2010, 65 and 70 in 2011, 70 in 2012, and 70 in 2013, indicating mild to moderate psychological, social, and occupational functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to November 13, 2014, the Veteran's manifestations of his PTSD included a neat appearance; appropriate behavior; speech within normal limits; no hallucinations; no delusions; no thought disorder; fair judgment; proper orientation; no homicidal ideations; suicidal ideations in 2009, with no intent to act on such thoughts; no suicidal ideations in 2010 through July 2013; nightmares; sleep difficulties; anger; irritability; difficulty with impulse control in 2010; good impulse control in 2013; panic attacks in 2009; and mild memory loss.  

The evidence of record demonstrates that after his retirement from the military, the Veteran worked as a supervisor for a lumber company for more than 20 years.  The October 2009 VA examiner noted the Veteran's contentions of anger on the job; however, the examiner also noted that the Veteran worked in the same type of employment for the past 40 years and never missed a work day due to a mental health issue, nor was he written up for such a problem.  Moreover, although the evidence shows that the Veteran reports that he argued with his spouse, he has been married to her for more than 42 years and has good relationships with three of his four children, grandchildren, and friends.  He also reported that he enjoyed riding horses, attending church, doing yard work, and traveling.  Accordingly, the medical evidence of record does not demonstrate that there is occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF score of 60 assigned to the Veteran's PTSD as a result of the October 2009 VA examination is indicative of a moderate disability picture with moderate difficulty in social, occupational or school functioning.  However, the objective and subjective symptomatology, as well as the clinical evidence reported at that examination, do not reflect symptoms that are indicative of such a disability picture. Although the mental status examination revealed "panic attacks," and "anxiety," it was also noted that the Veteran was married for 39 years, as well as worked as a supervisor for the past 20 years.  Further, the examination demonstrated that the Veteran was neat in appearance, articulate, cooperative, exhibited good social skills, had logical and relevant thought processes, was oriented to time, person, and place, exhibited good reasoning as well as good concentration and verbal comprehension.  Although medication was prescribed to treat these manifestations, moderate impairment in family relations and work were not shown, and importantly, there was no evidence of impairment in reality testing or communication.  

The GAF scores of 65 to 70 assigned from 2010 through July 2013 and the objective symptomology resulting from the November 2011 VA examination and treatment records throughout the rating period on appeal presents a mild disability picture and connotes the ability to generally function "pretty well" and the ability to maintain "some meaningful interpersonal relationships," suggesting that a disability picture in excess of 30 percent is not warranted.  Id. In fact, during the course of VA outpatient treatment in July 2013, the examiner noted that the Veteran had not demonstrated any recent or current self-injurious behaviors or ideations; had not engaged in any recent impulsive acts; continued to show fair judgment; and was compliant with his medication.  

Based on the totality of the evidence, including consideration of the GAF scores and objectively and subjectively noted symptomatology, and in accordance with all applicable legal criteria, the Board finds that the Veteran's disability is appropriately evaluated as 30 percent disabling prior to November 13, 2014, as the effect of the Veteran's PTSD disorder, results in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that results in occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.

The Veteran's statements are competent evidence as to the manifestations of his service-connected PTSD disorder.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of an increased rating for his service-connected PTSD disorder.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent evaluation prior to November 13, 2014 for his PTSD disorder, inadequate.  38 C.F.R. § 3.321(b).  The Veteran's service-connected PTSD disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  As noted above, the Veteran submitted evidence demonstrating that his most recent GAF assessments resulted in scores of 60, 65, and 70. However, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD . . . it is not the symptoms, but their effects, that determine the level of impairment." See Mauerhan, 16 Vet. App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) (holding that § 4.130 "'is a reasonable and permissible construction of 38 U.S.C. § 1155'").

As demonstrated by the evidence of record, the Veteran's PTSD is marked by a neat appearance; appropriate behavior; speech within normal limits; no hallucinations; no delusions; no thought disorder; fair judgment; proper orientation; no homicidal ideations; suicidal ideations in 2009, with no intent to act on such thoughts; no suicidal ideations in 2010 through July 2013; nightmares; sleep difficulties; anger; irritability; difficulty with impulse control in 2010; good impulse control in 2013; panic attacks in 2009; and mild memory loss.  The evidence of record also demonstrates that, after his retirement from the military, the Veteran worked for more than 20 years for the same company as a supervisor.  The evidence of record further demonstrates that the Veteran was married to his spouse for more than 41 years, and had good familial and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 30 percent evaluation prior to November 13, 2014.  The assigned rating for the PTSD disorder prior to November 13, 2014 reasonably describe the Veteran's service-connected PTSD disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time prior to November 13, 2014, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 30 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent prior to November 13, 2014, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for PTSD disorder for the period prior to November 13, 2014, is denied. 


REMAND

With respect to the claim of entitlement to service connection for bilateral hearing loss, another opinion is needed to determine whether the Veteran's current bilateral hearing loss disorder began in service or is etiologically related to service, as the February 2011 and November 2014 VA opinions are not adequate for adjudicative purposes.  Specifically, the February 2011 opinion was based in significant part on a determination that the Veteran did not demonstrate hearing loss at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 (2015).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. 159.  Similarly, the November 2014 opinion was based on a lack of documentation of a hearing loss disability until many years after separation from service.  In this regard, the examiner failed to consider the Veteran's competent statements of hearing problems since service.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of hearing problems; however, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, another medical opinion is necessary.  Barr, 21 Vet. App. at 311.

Regarding the claim of entitlement to a TDIU prior to November 13, 2014, the Veteran does meet the scheduler criteria for TDIU of 38 C.F.R. § 4.16(a) (2015).  In this regard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, must submit to the Director, VA Compensation and Pension Service, for extraschedular consideration in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

In this regard, a letter from C.T., M.D. dated in August 2010 indicates that the Veteran should be excused from work due to reported dizziness and drowsiness.  The December 2010 VA examiner noted that the Veteran was unemployed for less than one year and on short term disability that will convert to long term disability in February 2011, which is secondary to the service-connected PTSD.  The November 2011 VA examiner noted that the Veteran's PTSD resulted in difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The evidence of record suggests that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD for the period prior to November 13, 2014.  Therefore, referral of the Veteran's claim to the Director, VA Compensation and Pension Service, is warranted, as the Board lacks the authority to assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, as the Veteran receives ongoing treatment at the VA Medical Center in Alexandria, Virginia, the RO must obtain records from such facility dated in September 2014 to the present.  38 C.F.R. § 3.159 (c)(2).  In addition, the RO must also obtain records from the VA Medical Center in Shreveport, Louisiana dated in March 2013 to the present.  Id.     

Accordingly, the case is remanded for the following actions:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any additional pertinent VA outpatient treatment records from (1) the VA Medical Center in Alexandria, Virginia from September 2014 to the present; and (2) the VA Medical Center in Shreveport, Louisiana from March 2013 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the November 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the November 2014 examination and opinion is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the November 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include exposure to acoustic trauma.  

A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must refer the claim to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled a TDIU prior to November 13, 2014, as per 38 C.F.R. § 4.16(b).  The RO must include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue. The Director, VA Compensation and Pension, is requested to provide adequate reasons and bases for any decision. 

4.  The medical report and determination must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


